internal_revenue_service department of the treasury number release date index number re washington dc person to contact telephone number refer reply to cc psi b09 plr-142966-02 date date legend taxpayer trust date law firm daughter a corporation t b year spouse c year d corporation u e f year plr-142966-02 g corporation v h i year j corporation w k corporation x l m n year p q year r corporation y s_corporation z t u v accounting firm plr-142966-02 dear this is in response to your letter dated date requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations to make an allocation of generation-skipping_transfer gst tax exemption the facts and representations submitted are summarized as follows taxpayer created trust on date trust was drafted by an attorney at law firm article first of the trust instrument provides that during each taxable_year of the trust the trustees shall pay the net_income at least quarterly to daughter after daughter’s death and until the expiration of the trust term as specified in article second the trustees shall pay the net trust income at least quarterly to daughter’s issue article second of the trust instrument generally provides that the trust shall terminate upon the death of taxpayer and all of the issue of taxpayer but in no event later than twenty-one years after the death of the survivor of taxpayer and daughter upon the termination of the trust the trustees shall pay over the principal to daughter’s then living issue on date taxpayer transferred a shares of corporation t stock into trust taxpayer timely filed a form_709 united_states gift generation-skipping_transfer_tax return gift_tax_return for year reporting the transfer to trust on the gift_tax_return taxpayer represented that the value of the shares of corporation t stock transferred to trust on date had a value of dollar_figureb none of taxpayer’s gst_exemption was allocated on the year gift_tax_return taxpayer and spouse consented under sec_2513 of the internal_revenue_code to have the gifts treated as if one-half dollar_figurec had been made by each of them in year taxpayer transferred d shares of corporation u stock into trust taxpayer timely filed a gift_tax_return for year reporting the transfer to trust on the gift_tax_return taxpayer represented that the value of the shares of corporation u stock transferred to trust in year had a value of dollar_figuree none of taxpayer’s gst_exemption was allocated on the year gift_tax_return taxpayer and spouse consented under sec_2513 of the internal_revenue_code to have the gifts treated as if one-half dollar_figuref had been made by each of them in year taxpayer transferred g shares of corporation v stock into trust taxpayer filed a gift_tax_return for year reporting the transfer to trust on the gift_tax_return taxpayer represented that the value of the shares of corporation v stock transferred to trust in year had a value of dollar_figureh none of taxpayer’s gst_exemption was allocated on the year gift_tax_return taxpayer and spouse consented under plr-142966-02 sec_2513 of the internal_revenue_code to have the gifts treated as if one-half dollar_figurei had been made by each of them in year taxpayer transferred j shares of corporation w stock and k shares of corporation x stock into trust taxpayer filed a gift_tax_return for year reporting the transfers to trust on the gift_tax_return taxpayer represented that the shares of corporation w stock transferred to trust in year had a value of dollar_figurel and the shares of corporation x stock transferred to trust in year had a value of dollar_figurem none of taxpayer’s gst_exemption was allocated on the year gift_tax_return taxpayer and spouse consented under sec_2513 of the internal_revenue_code to have the gifts treated as if one-half dollar_figuren had been made by each of them in year taxpayer transferred dollar_figurep into trust taxpayer timely filed a gift_tax_return for year reporting the transfer to trust on the gift_tax_return none of taxpayer’s gst_exemption was allocated on the year gift_tax_return taxpayer and spouse consented under sec_2513 of the internal_revenue_code to have the gifts treated as if one-half dollar_figureq had been made by each of them in year taxpayer transferred r shares of corporation y stock and s shares of corporation z stock into trust taxpayer timely filed a gift_tax_return for year reporting the transfers to trust on the gift_tax_return taxpayer represented that the shares of corporation y stock transferred to trust in year had a value of dollar_figuret and the shares of corporation z stock transferred to trust in year had a value of dollar_figureu none of taxpayer’s gst_exemption was allocated on the year gift_tax_return taxpayer and spouse consented under sec_2513 of the internal_revenue_code to have the gifts treated as if one-half dollar_figurev had been made by each of them the gift_tax returns for year year year year year and year were prepared by an accountant at accounting firm the accountant prepared the gift_tax returns based on conversations and information provided to him by the attorney at law firm neither the accountant nor the attorney ever advised taxpayer of the existence of the gst_exemption the desirability of allocating that exemption to the transfers or the consequence of not allocating the exemption to the transfers reported on the gift_tax returns taxpayer has requested an extension of time to make allocations of taxpayer’s gst_exemption under sec_2632 and sec_2642 for the transfers made to trust in year year year year year and year sec_2513 of the internal_revenue_code provides that a gift made by one spouse to any person other than the other spouse shall for the purposes of this chapter be considered as made one-half by him and one-half by his spouse but only if at the time of the gift each spouse is a citizen or resident_of_the_united_states plr-142966-02 sec_2513 provides that paragraph shall apply only if both spouses have signified under the regulations provided for in subsection b their consent to the application of paragraph in the case of all such gifts made during the calendar_year by either while married to the other sec_25_2513-2 of the gift_tax regulations provides that consent to the application of the provisions of sec_2513 with respect to a calendar_period shall in order to be effective be signified by both spouses if both spouses file gift_tax returns within the time for signifying consent it is sufficient if the consent of each spouse is signified on his own return sec_2601 imposes a tax on every generation-skipping_transfer a generation-skipping_transfer is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_2642 provides that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be made under sec_2632 or c - a the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period on and after the close of such estate_tax_inclusion_period and b such allocation shall be effective on and after the date of such transfer or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period on and after the close of such estate_tax_inclusion_period sec_2642 provides generally that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of this paragraph plr-142966-02 sec_2642 provides that in determining whether to grant relief under this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute notice_2001_50 2001_34_irb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a generation-skipping_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides that requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 must be made under the rules of sec_301_9100-3 under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election plr-142966-02 based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore taxpayer is granted an extension of time of days from the date of this letter to file supplemental form sec_709 and a notices of allocation for year year year year year and year on which taxpayer will allocate taxpayer’s gst_exemption to trust the allocations will be based on the values of the stock at the time of the individual transfers and will be effective as of the date of the individual transfers to trust a copy of this letter should be attached to each supplemental form_709 and filed with the internal_revenue_service center cincinnati ohio except as expressly provided herein no opinion is expressed or implied concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter in addition we express or imply no opinion regarding the value of the property transferred to trust the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent sincerely heather c maloy heather c maloy associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
